FILED
                              NOT FOR PUBLICATION                          NOV 26 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LIGUO ZHANG,                                     No. 12-71689

               Petitioner,                       Agency No. A089-776-528

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Liguo Zhang, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Zhang’s only challenge to the agency’s adverse credibility determination is

his contention that the agency did not adequately consider his explanations for

three inconsistencies. We reject Zhang’s contention, where the BIA considered

Zhang’s argument that the IJ failed to adequately address his explanations, rejected

Zhang’s argument, and upheld the IJ’s adverse credibility determination under the

totality of the circumstances. Further, the agency was not compelled to accept

Zhang’s explanations for these inconsistencies. See Zamanov v. Holder, 649 F.3d

1153, 1156 (9th Cir. 2011). In the absence of credible testimony, Zhang’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Finally, Zhang does not raise any arguments regarding the denial of CAT

relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not specifically raised and argued in a party’s opening brief are waived).

      PETITION FOR REVIEW DENIED.




                                          2                                   12-71689